Citation Nr: 1517772	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1985 to November 1985 and from August 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2012 rating decision issued by the Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required.  The Veteran specifically contends that her PTSD, depression and anxiety are the result of psychological trauma she suffered in service, to include an alleged personal assault.  Although an October 2012 VA examiner checked a number of boxes indicating that the appellant did not have a current diagnosis of PTSD, in October 2014, Heather Henderson-Galligan, Ph.D., diagnosed the appellant with PTSD, and a depressive disorder not otherwise specified, and found that they were related to service or were aggravated by the appellant's service connected tinnitus.  Further, although VA treatment records show current diagnoses of an anxiety disorder, the October 2012 VA examiner failed to specifically address whether the diagnosed depressive disorder, or any other psychiatric disorder, was etiologically related to service.  An addendum opinion should therefore be obtained.

Outstanding records also need to be associated with the claims file.  A review of Virtual VA shows a July 2012 VA mental health treatment record indicating that the appellant applied for Social Security Administration disability benefits in connection with her psychiatric disorders.  Further, although the RO's most recent request for VA treatment records only included the period prior to January 2013, recently submitted documents in VBMS indicate that she has continued to receive mental health treatment through VA.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred pending further development below.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration and obtain any outstanding records related to a claim for disability benefits.  The AOJ should also obtain any relevant VA treatment records from January 2013 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2. Thereafter, the RO should provide the October 2012 VA examiner access to the Veteran's claims file, Virtual VA file, and VBMS file for review.  If that examiner is unavailable, the files must be made available to another suitably qualified VA psychiatrist or psychologist.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.
  
The examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder to include PTSD, depression, or an anxiety disorder are related to service.  If not, the examiner must address whether any diagnosed psychiatric disorder is caused or permanently aggravated by tinnitus.  The examiner must specifically address the findings by Dr. Heather Henderson-Galligan.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

